Response to After-Final Arguments
Cont. 3a),  7a) and 14:
Applicant’s amendment to claim 1 with new limitation of “…optionally, one or more medium chain fatty acids of chain length C7-C12, wherein if present the one or more medium chain fatty acids of chain length C7-C12 are in an amount of 0.5 to 10% by weight…” is new limitation which was not considered in previous limitation of the application. It is noted claim 8, pending claim submitted on 10/20/2020 recites, “…at least one medium chain fatty of chain length of C7-C12 in an amount of 0.5-10% by weight…”, and not the new limitation of “…optionally, one or more (emphasis) medium chain fatty acids of chain length C7-C12, wherein if present the one or more (emphasis) medium chain fatty acids of chain length C7-C12 are in an amount of 0.5 to 10% by weight…”, hence the new limitation raise new issues that would require further consideration and/or search more than an allotted time under the AFCP 2.0 program. 
Additionally, it is noted the recitation of limitations after the phrase “optionally” in the proposed amendment, is not a required aspect of the claimed invention; hence it is unclear how the proposed amendment is a positive limitation. 

Cont. 12: Applicant's arguments filed 02/08/2011 have been fully considered but they are not persuasive.
Applicant’s remarks on pages 6-11 are directed to the proposed amendments which are not entered, hence the remarks are moot. 
The Examiner maintains the 103 rejections of record. No claims are currently allowed.
/HONG T YOO/               Primary Examiner, Art Unit 1792